Citation Nr: 1528966	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-46 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether a previously denied claim for service connection for major depression should be reconsidered. 

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981, and from November 1985 to April 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from September and December 2009 rating decisions in which the RO continued the denial of service connection for major depression, based on a failure to present new and material evidence.  The Veteran filed a notice of disagreement in April 2010.  A Statement of the Case was issued in November 2010 and the Veteran perfected the appeal with the filing of a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file contains a June 2015 appellate brief from the appellant's representative.  Also in the VBMS file, is the Veteran's 2014 claim brought under the provisions of 38 U.S.C.A. § 1151.  As it appears that the Agency of Original Jurisdiction (AOJ) is aware of this pending claim and has started to develop it, it need not be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

For reasons made clear, below, the Board has characterized the appeal as encompassing both matters set forth on the title page. 

The Board's decision granting reconsideration of the Veteran's service connection claim for major depression is set forth below.  The Veteran's service connection claim on the merits is addressed in the Remand following the Order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In a March 2002 decision, the RO denied service connection for major depression, as no diagnosis of major depression was on file at that time.  

3.  In August 2002, new and material evidence was added to the file during the appeal period which revealed that major depressive disorder had been diagnosed in VA records dated in late February 2002.


CONCLUSION OF LAW

As evidence received since the RO's March 2002 denial includes new and material evidence received prior to the expiration of the appeal period, the criteria for reconsideration of the claim for service connection for major depression are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the Board's favorable disposition of the matter adjudicated herein, the Board finds that all notification and development actions needed to fairly adjudicate such matter have been accomplished.

I.  Background

Historically, the Veteran filed a service connection claim for major depression in April 2001.  At that time, she stated that major depression had been diagnosed during service, and noted that she had been hospitalized at the psychiatric ward in Schofield Barracks because of a suicide attempt.  She noted that after service, she filed for Social Security benefits which were granted effective October 1993.  

In a March 2002 rating decision, the RO denied the claim, reasoning that STRs were negative for diagnosis or treatment of depression and that there was not otherwise any evidence presented of incurrence or aggravation of this condition service in or as a result of service.  It was also noted that there was no evidence of continuity of treatment since the Veteran's discharge from service and no post-service evidence of a diagnosis of major depression.  The Veteran was advised of the denial of the claim in March 2002 correspondence.  

Evidence on file at the time of the March 2002 rating action consisted of the Veteran's STRs, which reveal that in September 1992, a possible overdose of Flexeril was documented and diagnosed, with associated complaints of depression about recent events in the Veteran's life.  Major depression was not diagnosed during service.

Also on file was a notice of award letter from the Social Security Administration (SSA) dated in September 1994, without additional documentation such as the reasons for the decision or supporting medical documentation.  Treatment records from Navistar dated from June 1998 to March 2001 were negative for any diagnosis of a psychiatric nature.  In addition, VA records were sought in October 2001 and at that time, VA replied that there were no available treatment records dated from August 2001 forward.  

A May 2008 VA PTSD examination report was treated as an application to reopen the service connection claim for depression.  

Subsequent to the March 2002 rating action, VA records were added to the file in August 2002 which showed that the Veteran was initially seen for a PTSD assessment on February 27, 2002.  At that time, she gave a history of childhood sexual abuse, a rape at age 17 and one in 1995.  She also gave an account of an attempted break-in and rape following a party during service in 1991.  Chronic PTSD and major depressive disorder were diagnosed at that time.  

II.  Analysis

In this case, the original denial of the claim in March 2002 was based findings that major depression was not diagnosed during service, or post-service, and as such, was not in any way etiologically linked to service.  In a March 2002 letter, the Veteran was notified that her claim was denied, and of her appellate rights.  The decision was not appealed through the appropriate administrative process.  38 C.F.R. §§ 20.200, 20.302 (2014). 

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A.  §7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In this case, the original denial of the claim in March 2002 was based findings that major depression was not diagnosed during service, or post-service, and as such, was not in any way etiologically linked to service.  Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Here, during the appeal period, VA records were added to the file in August 2002 showing that major depressive disorder was diagnosed in late February 2002, and as such, establishing evidence of current disability-an element not shown at the time the March 2002 rating action was issued.  Accordingly, that evidence is both new and material.  Moreover, the aforementioned new and material evidence was received within the one-year appeal period.  See 38 C.F.R. § 3.156(b).  

As explained above, under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, this regulation applies and establishes April 27, 2001 as the date of the claim (beginning of the appeal period) and also dictates a finding that the March 2002 rating action is not final.  

As pursuant to 38 C.F.R. § 3.156(b), the additional VA records received during the appeal period require reconsideration of the claim for service connection on the merits, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  New and material evidence was received prior to the expiration of the appeal period, the March 2002 rating decision denying service connection for major depression, is not final has remained pending since April 27, 2001 warranting reconsideration of the claim on the merits.  Accordingly, the claim is granted to this extent.  



ORDER

The request to reconsider the claim for service connection for major depression is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the service connection claim for major depression on the merits is warranted.

During a May 2008 VA examination, diagnoses of PTSD and major depressive disorder were made.  The examiner stated that that the Veteran's PTSD was attributable to events occurring outside of service, to include personal assault.  The examiner associated the Veteran's feelings of loss of trust and support in association with a Court Martial during service with her diagnosed major depressive disorder, but did not provide a clear etiological link between that condition and service.  

At this point, a medical opinion which comprehensively takes into account the existing lay and clinical of record and addresses the critical matters of whether major depression was incurred in service; is otherwise etiologically related to service; or was caused or aggravated by a service-connected condition is required.  Accordingly, on remand, an examination will be ordered and the examiner will be asked to address the aforementioned matters.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.   See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the above-noted examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  In this regard, it does not appear that the Veteran received psychiatric treatment through VA.  In any event, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ( 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJs adjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim in November 2010.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record. Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) medical records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, obtain all identified evidence, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

a.  The examiner should clearly identify all currently manifested psychiatric disorders by diagnosis. 

b.  With respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as  likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset in, or is otherwise medically related to, service.

c.  If it is the examiner's conclusion that any identified psychiatric disorder is not related to service, the examiner should offer a further opinion as to whether it is at least as likely as not that any such psychiatric disorder was caused or is aggravated (i.e., permanently worsened beyond natural progression) by one or more of the Veteran's service-connected disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  After completing the above, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


